Title: General Orders, 28 June 1780
From: Washington, George
To: 



Head Quarters, Ramapough [N.J.] Wednesday June 28th 1780
Parole Monmouth  Countersigns Fight FameWatchword Success.

[Officers] Of the Day Tomorrow[:] Lieutenant Colonel Commandant Hubley. Major James Moore[,] Brigade Major Bradford
The Picquet on the right to be increased with the Addition of a Captain Sub. Serjeant Corporal and twenty nine privates.
A Sub., Two Serjeants two Corporals and twenty five men to be Posted at the Mill on the left.
A jill of Rum ⅌ man to be issued to the troops this evening.
The General Court martial whereof Colonel Meigs is President is dissolved.
